Case: 12-13497         Date Filed: 01/15/2013   Page: 1 of 7

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-13497
                                        Non-Argument Calendar
                                      ________________________

                                D.C. Docket No. 1:11-cv-00209-CAS



TANGA WASHINGTON,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff-Appellant,

                                                 versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (January 15, 2013)

Before TJOFLAT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
               Case: 12-13497    Date Filed: 01/15/2013    Page: 2 of 7

        The Social Security Administration denied Tanga Washington’s application

for disability insurance benefits, pursuant to Title II of the Social Security Act, and

the Magistrate Judge affirmed its decision. Washington appeals the Magistrate

Judge’s decision presenting one issue: Whether the Administrative Law Judge

(“ALJ”) erred by failing to ask the vocational expert (“VE”) hypothetical

questions that included all of Washington’s limitations, particularly those that the

ALJ articulated in a Psychiatric Review Technique. The ALJ was required to pose

hypothetical questions to the VE that included all of limitations arising from

Washington’s depression in combination with those arising from her

post-traumatic stress disorder, and, Washington contends, he should have asked

the VE hypothetical questions that included her moderate limitations in social

functioning and moderate limitations in maintaining concentration, persistence, or

pace.

        We review the Commissioner’s decision (which effectively adopted the

ALJ’s decision) for substantial evidence. See Winschel v. Comm’r of Soc. Sec.,

631 F.3d 1176, 1178 (11th Cir. 2011). “Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Id. (quotations omitted). We will not reweigh

the evidence or substitute our own judgment for that of the ALJ. Martin v.

                                           2
              Case: 12-13497    Date Filed: 01/15/2013   Page: 3 of 7

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Thus, “[e]ven if the evidence

preponderates against the Commissioner’s factual findings, we must affirm if the

decision reached is supported by substantial evidence.” Ingram v. Comm’r of Soc.

Sec., 496 F.3d 1253, 1260 (11th Cir. 2007) (quotation and alteration omitted). The

individual seeking Social Security disability benefits bears the burden of proving

that she is disabled. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

      The Commissioner uses a five-step, sequential evaluation to determine

whether a claimant is disabled, asking:

      (1) whether the claimant is currently engaged in substantial gainful
      activity; (2) whether the claimant has a severe impairment or
      combination of impairments; (3) whether the impairment meets or
      equals the severity of the specified impairments in the Listing of
      Impairments; (4) based on a residual functional capacity (“RFC”)
      assessment, whether the claimant can perform any of his or her past
      relevant work despite the impairment; and (5) whether there are
      significant numbers of jobs in the national economy that the claimant
      can perform given the claimant’s RFC, age, education, and work
      experience.

Winschel, 631 F.3d at 1178. The RFC is “that which an individual is still able to

do despite the limitations caused by his or her impairments.” Phillips v. Barnhart,

357 F.3d 1232, 1238 (11th Cir. 2004). The ALJ considers all of the evidence in

the record in determining the claimant’s RFC. Id.

      At step five of the sequential evaluation process, the ALJ considers



                                          3
              Case: 12-13497    Date Filed: 01/15/2013    Page: 4 of 7

“whether there are significant numbers of jobs in the national economy that the

claimant can perform given the claimant’s RFC, age, education, and work

experience.” Winschel, 631 F.3d at 1178. The Commissioner bears the burden of

demonstrating that there is other work available. Jones v. Apfel, 190 F.3d 1224,

1228 (11th Cir. 1999). The Commissioner may show “that the claimant can

perform other jobs . . . through the testimony of a VE.” Id. at 1229. “In order for

a VE’s testimony to constitute substantial evidence, the ALJ must pose a

hypothetical question which comprises all of the claimant’s impairments.” Id.; see

also Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002). However, the ALJ

is “not required to include findings in the hypothetical that the ALJ had properly

rejected as unsupported.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1161

(11th Cir. 2004).

      Additionally, “[t]he opinion of a treating physician . . . must be given

substantial or considerable weight unless ‘good cause’ is shown to the contrary.”

Phillips, 357 F.3d at 1240 (quotation omitted). We have concluded that “good

cause” exists “when the: (1) treating physician’s opinion was not bolstered by the

evidence; (2) evidence supported a contrary finding; or (3) treating physician’s

opinion was conclusory or inconsistent with the doctor’s own medical records.”

Id. at 1240-41. “When electing to disregard the opinion of a treating physician,

                                          4
              Case: 12-13497     Date Filed: 01/15/2013      Page: 5 of 7

the ALJ must clearly articulate its reasons.” Id. at 1241.

      Where the ALJ determines at step two of the sequential evaluation process

that the claimant’s mental impairments caused limitations in concentration,

persistence, or pace, the ALJ must include those limitations in the hypothetical

questions posed to the VE. Winschel, 631 F.3d at 1180-81. “When medical

evidence demonstrates that a claimant can engage in simple, routine tasks or

unskilled work despite limitations in concentration, persistence, and

pace . . . limiting the hypothetical to include only unskilled work sufficiently

accounts for such limitations.” Id. at 1180 (discussing with approval the

conclusions of other courts). The ALJ may also implicitly account for such a

limitation in posing hypothetical questions. See id. at 1180-81.

      After reviewing the record, we conclude that Washington’s argument that

the ALJ failed to include all of her limitations in the hypothetical questions he put

to the VE lacks merit. The ALJ took account of Washington’s moderate

limitations in social functioning by asking the VE a hypothetical question that

included the restriction that Washington was limited to jobs that involved only

occasional interaction with the general public and coworkers, a limitation that

evidence supported.

      The ALJ also explicitly and implicitly took into account Washington’s

                                          5
              Case: 12-13497     Date Filed: 01/15/2013   Page: 6 of 7

moderate limitations in maintaining concentration, persistence, or pace by

including the restrictions that Washington was limited to performing only simple,

routine repetitive tasks with up to three-step demands, and only occasional

changes in the work setting, judgment, or decision making. Because the evidence

showed that Washington could perform simple, routine tasks, the ALJ’s

hypothetical question to the VE which included this limitation adequately

addressed Washington’s limitations as to concentration, persistence, or pace. See

Winschel, 631 F.3d at 1180-81.

      Furthermore, although Washington’s treating psychiatrist, Dr. Jose Llinas,

opined on September 28, 2009, that Washington’s concentration was poor, that her

memory was impaired, that she was not able to engage in gainful employment at

that time, and that she was not capable of sustaining work activity for eight hours

per day for five days per week, his opinion was inconsistent with his own medical

records, in which he had noted that Washington’s cognitive functions and memory

were not seriously impaired and that her mental status was within normal limits.

The evidence, moreover, supported a contrary finding. Good cause thus existed

for the ALJ’s failure to afford significant weight to Dr. Llinas’s September 28,

2009, opinion, and the ALJ clearly articulated his reasons for disregarding that

opinion. See Phillips, 357 F.3d at 1240-41.

                                         6
              Case: 12-13497    Date Filed: 01/15/2013   Page: 7 of 7

      In sum, substantial evidence supported the ALJ’s RFC assessment, and his

hypothetical question to the VE included all of the limitations supported by the

evidence. The judgement of the Magistrate Judge is, accordingly,

      AFFIRMED.




                                         7